Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.145 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

  EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION,

                 Plaintiff,                             Civil Action No: 1:18-cv-00668
  v.                                                    Hon. Janet T. Neff

  GEORGINA’S LLC, dba GEORGINA’S
  TACQUERIA,

                 Defendant.
  ________________________________________________________________________
  OMAR WEAVER (P58861)                      MATTHEW VERMETTEN(P43425)
  MILES UHLAR (P65008)                      Pezzetti, Vermetten & Popovits, P.C
  Attorney for Plaintiff                    Attorney for Defendant
  477 Michigan Ave., Rm. 865                600 E. Front St., Ste. 102
  Detroit, MI 48226                         Traverse City, MI 49686
  (313) 226-4620                            (231) 929-3450
  miles.uhlar@eeoc.gov                      mvermetten@mich-legal.com
  ________________________________________________________________________


                          STIPULATED PROTECTIVE ORDER

  1.     PURPOSES AND LIMITATIONS

         Disclosure and discovery activity in this action are likely to involve production of

  confidential, proprietary, or private information for which special protection from public dis-

  closure and from use for any purpose other than prosecuting this litigation may be warranted.

  Accordingly, the parties hereby stipulate to and petition the court to enter the following Stip-

  ulated Protective Order. The parties acknowledge that this Order does not confer blanket

  protections on all disclosures or responses to discovery and that the protection it affords from

  public disclosure and use extends only to the limited information or items that are entitled to

  confidential treatment under the applicable legal principles.




                                                1
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.146 Page 2 of 12



  2.      DEFINITIONS

          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

  information or items under this Order.

          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it

  is generated, stored or maintained) or tangible things that qualify for protection under Federal

  Rule of Civil Procedure 26(c).

          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel

  (as well as their support staff).

          2.4     Designating Party: a Party or Non-Party that designates information or items

  that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

          2.5     Disclosure or Discovery Material: all items or information, regardless of the

  medium or manner in which it is generated, stored, or maintained (including, among other

  things, testimony, transcripts, and tangible things), that are produced or generated in disclo-

  sures or responses to discovery in this matter.

          2.6     Expert: a person with specialized knowledge or experience in a matter perti-

  nent to the litigation who has been retained by a Party or its counsel to serve as an expert

  witness or as a consultant in this action.

          2.7     House Counsel: attorneys who are employees of a party to this action. House

  Counsel does not include Outside Counsel of Record or any other outside counsel.

          2.8     Non-Party: any natural person, partnership, corporation, association, or other

  legal entity not named as a Party to this action.

          2.9     Outside Counsel of Record: attorneys who are not employees of a party to

  this action but are retained to represent or advise a party to this action and have appeared in



                                                2
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.147 Page 3 of 12



  this action on behalf of that party or are affiliated with a law firm which has appeared on

  behalf of that party.

         2.10    Party: any party to this action, including all of its officers, directors, employ-

  ees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

         2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

  Material in this action.

         2.12    Professional Vendors: persons or entities that provide litigation support ser-

  vices (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

  organizing, storing, or retrieving data in any form or medium) and their employees and sub-

  contractors.

         2.13    Protected Material: any Disclosure or Discovery Material as set forth in par-

  agraph 5.2 that is designated as “CONFIDENTIAL”

         2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from

  a Producing Party.



  3.     SCOPE

         The protections conferred by this Stipulation and Order cover not only Protected Ma-

  terial (as defined above), but also (1) any information copied or extracted from Protected

  Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

  any testimony, conversations, or presentations by Parties or their Counsel that might reveal

  Protected Material. However, the protections conferred by this Stipulation and Order do not

  cover the following information: (a) any information that is in the public domain at the time

  of disclosure to a Receiving Party or becomes part of the public domain after its disclosure



                                                3
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.148 Page 4 of 12



  to a Receiving Party as a result of publication not involving a violation of this Order, includ-

  ing becoming part of the public record through trial or otherwise; and (b) any information

  known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after

  the disclosure from a source who obtained the information lawfully and under no obligation

  of confidentiality to the Designating Party.



  4.     DURATION

         Even after final disposition of this litigation, the confidentiality obligations imposed

  by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

  court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal

  of all claims and defenses in this action, with or without prejudice; and (2) final judgment

  herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or re-

  views of this action, including the time limits for filing any motions or applications for ex-

  tension of time pursuant to applicable law.



  5.     DESIGNATING PROTECTED MATERIAL

         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

  Party or Non-Party that designates information or items for protection under this Order must

  take care to limit any such designation to specific material that qualifies under the appropriate

  standards. The Designating Party must designate for protection only those parts of material,

  documents, items, or oral or written communications that qualify – so that other portions of

  the material, documents, items, or communications for which protection is not warranted are

  not swept unjustifiably within the ambit of this Order.



                                                 4
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.149 Page 5 of 12



         Mass, indiscriminate, or routinized designations are prohibited. Designations that are

  shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

  unnecessarily encumber or retard the case development process or to impose unnecessary

  expenses and burdens on other parties) expose the Designating Party to sanctions.

  If it comes to a Designating Party’s attention that information or items that it designated for

  protection do not qualify for protection, that Designating Party must promptly notify all other

  Parties that it is withdrawing the mistaken designation.

         5.2      Types of Records that May Be Designated Confidential. Medical records may

  be designated “CONFIDENTIAL.” Business records containing trade secrets, proprietary

  business information or strategic planning information may be designated “CONFIDEN-

  TIAL.” Social Security Numbers and Dates of Birth may also be designated “CONFIDEN-

  TIAL.” Financial records may be designated “CONFIDENTIAL”, but it is understood finan-

  cial records may have to be attached to pleadings and/or presented as evidence at trial.

         5.3      Manner and Timing of Designations. Except as otherwise provided in this

  Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or or-

  dered, Disclosure or Discovery Material that qualifies for protection under this Order must

  be clearly so designated before the material is disclosed or produced.

         Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

  excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

  Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If

  only a portion or portions of the material on a page qualifies for protection, the Producing




                                                5
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.150 Page 6 of 12



  Party also must clearly identify the protected portion(s) (e.g., by making appropriate mark-

  ings in the margins).

         A Party or Non-Party that makes original documents or materials available for inspec-

  tion need not designate them for protection until after the inspecting Party has indicated which

  material it would like copied and produced. During the inspection and before the designation,

  all of the material made available for inspection shall be deemed “CONFIDENTIAL.” After

  the inspecting Party has identified the documents it wants copied and produced, the Produc-

  ing Party must determine which documents, or portions thereof, qualify for protection under

  this Order. Then, before producing the specified documents, the Producing Party must affix

  the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a por-

  tion or portions of the material on a page qualifies for protection, the Producing Party also

  must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

  margins).

         The party designating information confidential must act in good faith and provide a

  written explanation of the basis for each confidentiality designation, including the interest the

  party has in maintaining confidentiality.

               (b) for information produced in some form other than documentary and for any

  other tangible items, that the Producing Party affix in a prominent place on the exterior of the

  container or containers in which the information or item is stored the legend “CONFIDEN-

  TIAL.” If only a portion or portions of the information or item warrant protection, the Pro-

  ducing Party, to the extent practicable, shall identify the protected portion(s).

         5.4     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

  to designate qualified information or items does not, standing alone, waive the Designating



                                                6
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.151 Page 7 of 12



  Party’s right to secure protection under this Order for such material. Upon timely correction

  of a designation, the Receiving Party must make reasonable efforts to assure that the material

  is treated in accordance with the provisions of this Order.



  6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

         6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation

  of confidentiality at any time. Unless a prompt challenge to a Designating Party’s confiden-

  tiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary eco-

  nomic burdens, or a significant disruption or delay of the litigation, a Party does not waive

  its right to challenge a confidentiality designation by electing not to mount a challenge

  promptly after the original designation is disclosed.

         6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

  process by providing written notice of each designation it is challenging and describing the

  basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

  written notice must recite that the challenge to confidentiality is being made in accordance

  with this specific paragraph of the Protective Order. The parties shall attempt to resolve each

  challenge in good faith and must begin the process by conferring directly (in voice to voice

  dialogue; other forms of communication are not sufficient) within 14 days of the date of

  service of notice. In conferring, the Challenging Party must explain the basis for its belief

  that the confidentiality designation was not proper and must give the Designating Party an

  opportunity to review the designated material, to reconsider the circumstances, and, if no

  change in designation is offered, to explain the basis for the chosen designation. A Challeng-

  ing Party may proceed to the next stage of the challenge process only if it has engaged in this



                                               7
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.152 Page 8 of 12



  meet and confer process first or establishes that the Designating Party is unwilling to partic-

  ipate in the meet and confer process in a timely manner.

         6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

  intervention, the Designating Party shall file and serve a motion to retain confidentiality

  within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that

  the meet and confer process will not resolve their dispute, whichever is earlier. Each such

  motion must be accompanied by a competent declaration affirming that the movant has com-

  plied with the meet and confer requirements imposed in the preceding paragraph. Failure by

  the Designating Party to make such a motion including the required declaration within 21

  days (or 14 days, if applicable) shall automatically waive the confidentiality designation for

  each challenged designation.

         The burden of persuasion in any such challenge proceeding shall be on the Designat-

  ing Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

  impose unnecessary expenses and burdens on other parties) may expose the Challenging

  Party to sanctions. Unless the Designating Party has waived the confidentiality designation

  by failing to file a motion to retain confidentiality as described above, all parties shall con-

  tinue to afford the material in question the level of protection to which it is entitled under the

  Producing Party’s designation until the court rules on the dispute.



  7.     ACCESS TO AND USE OF PROTECTED MATERIAL

         7.1     Basic Principles. A Receiving Party may use Protected Material that is dis-

  closed or produced by another Party or by a Non-Party in connection with this case only for

  prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be



                                                 8
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.153 Page 9 of 12



  disclosed only to the categories of persons and under the conditions described in this Order.

           Protected Material must be stored and maintained by a Receiving Party at a location

  and in a secure manner that ensures that access is limited to the persons authorized under this

  Order.

           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise or-

  dered by the court or permitted in writing by the Designating Party, a Receiving Party may

  disclose any information or item designated “CONFIDENTIAL” only to:

                 (a) the Receiving Party’s Counsel of Record in this action, as well as employees

  of said Counsel of Record to whom it is reasonably necessary to disclose the information for

  this litigation;

                 (b) the officers, directors, and employees (including House Counsel) of the Re-

  ceiving Party to whom disclosure is reasonably necessary for this litigation

                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

  is reasonably necessary for this litigation;

                 (d) the court and its personnel;

                 (e) witnesses as needed for witness preparation;

                 (f) the author or recipient of a document containing the information or a custo-

  dian or other person who otherwise possessed or knew the information.

           Non-parties who receive confidential information pursuant to paragraph 7.2(a)-(f)

  shall first be made aware of this Protective Order and the restrictions contained in this

  Order.

  8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

           OTHER LITIGATION



                                                    9
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.154 Page 10 of 12



          If a Party is served with a subpoena or a court order issued in other litigation that

   compels disclosure of any information or items designated in this action as “CONFIDEN-

   TIAL,” that Party must:

              (a) promptly notify in writing the Designating Party. Such notification shall in-

   clude a copy of the subpoena or court order;

              (b) promptly notify in writing the party who caused the subpoena or order to issue

   in the other litigation that some or all of the material covered by the subpoena or order is

   subject to this Protective Order. Such notification shall include a copy of this Stipulated Pro-

   tective Order; and

              (c) cooperate with respect to all reasonable procedures sought to be pursued by

   the Designating Party whose Protected Material may be affected.

          If the Designating Party timely seeks a protective order, the Party served with the

   subpoena or court order shall not produce any information designated in this action as “CON-

   FIDENTIAL” before a determination by the court from which the subpoena or order issued,

   unless the Party has obtained the Designating Party’s permission. The Designating Party shall

   bear the burden and expense of seeking protection in that court of its confidential material –

   and nothing in these provisions should be construed as authorizing or encouraging a Receiv-

   ing Party in this action to disobey a lawful directive from another court.




   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Pro-

   tected Material to any person or in any circumstance not authorized under this Stipulated

   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

                                                10
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.155 Page 11 of 12



   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized cop-

   ies of the Protected Material, and (c) inform the person or persons to whom unauthorized

   disclosures were made of all the terms of this Order.



   10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PRO-

            TECTED MATERIAL

            When a Producing Party gives notice to Receiving Parties that certain inadvertently

   produced material is subject to a claim of privilege or other protection, the obligations of the

   Receiving Parties are as if the material had originally been designated “CONFIDENTIAL.”



   11.      MISCELLANEOUS

            11.1   Right to Further Relief. Nothing in this Order abridges the right of any person

   to seek its modification by the court in the future.

            11.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

   Order no Party waives any right it otherwise would have to object to disclosing or producing

   any information or item on any ground not addressed in this Stipulated Protective Order.

   Similarly, no Party waives any right to object on any ground to use in evidence of any of the

   material covered by this Protective Order.




   PURSUANT TO STIPULATION, IT IS SO ORDERED.

   Dated:                                             ________________________________
                                                      Hon. Janet T. Neff
                                                      U.S. District Court Judge


                                                 11
Case 1:18-cv-00668-JTN-ESC ECF No. 42 filed 05/30/19 PageID.156 Page 12 of 12



   IT IS SO STIPULATED, APPROVED TO SUBSTANCE AND FORM:.


   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

   By: _/s/ Miles Uhlar_(by M. Vermetten w/permission)
   Miles Uhlar (P65008)
   477 Michigan Ave, Rm 865
   Detroit, MI 48226
   (313) 226-4620
   Attorneys for Plaintiff

   May 24, 2019

   PEZZETTI, VERMETTEN & POPOVITS, P.C.


   By: /s/ Matthew Vermetten
   Ma t t hew Ver m et t en (P 43425)
   600 E . F r on t St r eet , Su it e 102
   Tr a ver se Cit y, MI 49686
   (231) 929-3450
   Attorney for Defendant

   May 22, 2019




                                             12
